DISMISSED and Opinion Filed December 9, 2019




                                          S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-19-01460-CR

                           EX PARTE MUAMAR ASAD SAYYED

                       On Appeal from the 219th Judicial District Court
                                    Collin County, Texas
                         Trial Court Cause No. W380-82405-07-HC5

                              MEMORANDUM OPINION
                          Before Justices Molberg, Reichek, and Evans
                                  Opinion by Justice Reichek
       On November 26, 2019, Muamar Asad Sayyed filed his notice of appeal, seeking to

challenge the trial court’s November 8, 2019 order dismissing his application for writ of habeas

corpus. We dismiss the appeal for want of jurisdiction.

       Sayyed was convicted by a jury in 2008 of theft of property with a value of at least $20,000

but less than $100,000 and sentenced to fifteen years in prison. On direct appeal, this Court

affirmed his conviction. See Sayyed v. State, No. 05-08-01198-CR, 2009 WL 2884168 (Tex.

App.—Dallas Sept. 10, 2009, pet. ref'd) (not designated for publication).

       Ten years later, Sayyed filed an article 11.08 application for writ of habeas corpus in the

trial court. After the State filed a response, the trial court dismissed the application, noting that

because Sayyed had been convicted and sentenced to a term of incarceration, article 11.08 (a

“pretrial” writ which applies only to criminal defendants who have been indicted but whose guilt

has not been formally adjudicated) did not apply.
       Under article 11.08, an applicant charged with a felony who has been “indicted for an

offense but whose guilt has not been formally adjudicated” may apply to the trial court for relief.

TEX. CODE CRIM. PROC. ANN. art. 11.08; Ex parte Simpson, 260 S.W.3d 172, 174 (Tex. App.—

Texarkana 2008, pet. ref’d). In contrast, article 11.07 applies when an applicant has been

convicted. See TEX. CODE CRIM. PROC. ANN. art. 11.07, § 1. Sayyed has already been convicted,

thus, article 11.08 does not apply and the trial court could not have granted him relief.

       Because the trial court did not expressly rule on the merits of appellant’s claims for relief

in dismissing the application for writ of habeas corpus, we conclude we have no jurisdiction over

the appeal. See Ex parte Hargett, 819 S.W.2d 866, 868 (Tex. Crim. App. 1991); Ex parte Miller,

931 S.W.2d 724, 725 (Tex. App.—Austin 1966, no pet.) (per curiam).

       We dismiss the appeal for want of jurisdiction.




                                                   /Amanda L. Reichek/
                                                   AMANDA L. REICHEK
Do Not Publish                                     JUSTICE
TEX. R. APP. P. 47.2(b)
191460F.U05




                                                –2–
                                      S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                     JUDGMENT

 EX PARTE MUAMAR ASAD SAYYED                      On Appeal from the 219th Judicial District
                                                  Court, Collin County, Texas
 No. 05-19-01460-CR                               Trial Court Cause No. W380-82405-07-
                                                  HC5.
                                                  Opinion delivered by Justice Reichek,
                                                  Justices Molberg and Evans participating.

      Based on the Court’s opinion of this date, we DISMISS this appeal.


Judgment entered December 9, 2019




                                            –3–